WRIT DENIED: There is no error in the trial court’s ruling denying relator’s application for post-conviction relief as untimely. Relator’s public records request, upon which relator’s current application is based, was filed almost ten (10) years after relator’s conviction became'final and nearly three (3) years after the time limitation for filing for post-conviction relief had expired. See La.Code Crim.P. art. 930.8 A(3). We find, as did the trial court, that the relator failed to take reasonable steps to pursue his claims within the statutorily mandated filing deadline and that relator has therefore stated no ground warranting an exception to the article 930.8 time limitations. Further, article 930.8 does not require the trial court notify the relator and afford him an opportunity to respond prior to dismissing the relator’s application as untimely.
For these reasons, relator’s writ application is denied.